

115 HR 4183 IH: Domestic Violence Records Reporting Improvement Act of 2017
U.S. House of Representatives
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4183IN THE HOUSE OF REPRESENTATIVESOctober 31, 2017Mr. Costello of Pennsylvania (for himself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo condition a State’s eligibility for grants under the National Criminal History Improvement
			 Program on compliance with certain requirements relating to increasing
			 reporting of domestic violence records, and for other purposes.
	
 1.Short titleThis Act may be cited as the Domestic Violence Records Reporting Improvement Act of 2017. 2.Restriction on NCHIP grantsSection 102 of the Crime Identification Technology Act of 1998 (34 U.S.C. 40301) is amended by adding at the end the following:
			
				(g)
 (1)National instant criminal background check systemFor purposes of this subsection, the term National Instant Criminal Background Check System means the National Instant Criminal Background Check System established under section 103(b) of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) for firearms eligibility determinations.
 (2)Domestic violence record definedFor purposes of paragraph (3), a domestic violence record is the following: (A)A record that identifies a person who is subject to a court order described in section 922(g)(8) of title 18, United States Code.
 (B)A record that identifies a person who was convicted in any court of a misdemeanor crime of domestic violence, as defined in section 921(a)(33) of title 18, United States Code, during the 5 years preceding the date of enactment of this subsection.
 (3)Report to congressNot later than January 31 of each year, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report identifying the percentage of records described in paragraph (2) from each State that are accessible through the National Instant Criminal Background Check System.
 (4)MethodologyThe method established to calculate the number of records identified in paragraph (2) accessible through the National Instant Criminal Background Check System, as set forth in paragraph (2) and State compliance with the required level of reporting under paragraph (6), shall be determined by the Attorney General, after consultation with the States, in accordance with the following:
 (A)A record of an individual convicted of a misdemeanor crime of domestic violence shall be counted as accessible through the National Instant Criminal Background Check System if a record identifying the individual has been submitted to the NICS Index or a record identifies the individual in the Interstate Identification Index and the record in the Interstate Identification Index either complies with paragraph (c)(2) of section 102 of the NICS Amendment Improvements Act of 2007 (34 U.S.C. 40912), or otherwise clearly indicates that the person is ineligible to purchase or possess firearms as a result of the conviction.
 (B)A record of an individual subject to a court order described in section 922(g)(8) of title 18, United States Code shall be counted as accessible through the National Instant Criminal Background Check System if either a record identifying the individual has been submitted to the NICS Index, or the individual is identified in the Protection Order File of the National Crime Information Center and the record in the Protection Order File of the National Crime Information Center clearly indicates that the person is ineligible to purchase or possess firearms as a result of the court order.
 (5)Grant eligibilityStarting in each year as stated below, a State shall not be eligible for a grant under this section for purposes that do not contribute to the accessibility of the records described in paragraph (2) through the National Instant Criminal Background Check System, unless at least the following percentage of such records from that State are accessible through the National Instant Criminal Background Check System, as determined by the Attorney General in accordance with paragraph (4):
 (A)30 percent of such records, starting 2021; (B)50 percent of such records, starting 2023; and
 (C)70 percent of such records, starting 2025. (6)ReallocationAny funds that are not allocated to a State because of the failure of the State to comply with the requirements of this subsection shall be reallocated to States that meet such requirements..
		3.NARIP funding for domestic violence reporting
 (a)Implementation assistance to StatesSection 103(c) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40913) is amended— (1)by inserting (1) after (c); and
 (2)by adding at the end, the following:  (2)The Attorney General shall waive the requirement of a relief from disabilities program for any State to receive a grant under this section if the primary purpose of the grant is to improve the accessibility through the National Instant Criminal Background Check System of the records identified in subsection (g)(3) of section 102 of the Crime Identification Technology Act of 1998 (34 U.S.C. 40301)..
 (b)Disposition records automation and transmittal improvement grantsSection 301(d) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40941) is amended— (1)by inserting (1) after (d); and
 (2)by adding at the end, the following:  (2)The Attorney General shall waive the requirement of a relief from disabilities program for any State to receive a grant under this section if the primary purpose of the grant is to improve the accessibility through the National Instant Criminal Background Check System of the records identified in subsection (g)(3) of section 102 of the Crime Identification Technology Act of 1998 (34 U.S.C. 40301).
						.
				